289 F.2d 925
Corinne FRELLSEN, Appellant,v.Ingard O. JOHANNESSEN, Trustee in Banrkuptcy, in the matter of Leonard W. Gunzburg, d/b/a Manners Jewelers, Appellee.
No. 18777.
United States Court of Appeals Fifth Circuit.
May 15, 1961.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Richard A. Dowling, New Orleans, La., for appellant.
Edward M. Heller, New Orleans, La., T. C. W. Ellis, New Orleans, La., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The issues in this case were submitted to a jury under instructions which are not here questioned, and the jury verdict was for the plaintiff. From a judgment on that verdict, the defendant has appealed. It is contended that the evidence was such that a verdict should have been directed for the defendant. The evidence, which we need not recite, was sufficient to present a jury question and to sustain the verdict which the jury rendered. The judgment is


2
Affirmed.